Judgment unanimously affirmed. Memorandum: The contention of defendant that the Grand Jury proceeding was defective does not survive his guilty plea. The alleged error was evidentiary, not jurisdictional (see, People v Hansen, 95 NY2d 227, 231; People v Robertson, 279 AD2d 711, 712-713, lv denied 96 NY2d 805). Furthermore, to the extent that defendant contends that the prosecutor engaged in misconduct during the Grand Jury proceeding, that contention also does not survive his guilty plea (see, People v Hansen, supra, at 231-232; People v Di Raffaele, 55 NY2d 234, 240; People v Emmi, 254 AD2d 840, lv denied 92 NY2d 949). The waiver by defendant of the right to appeal forecloses review of his further contention that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Niagara County Court, Fricano, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.